EXHIBIT 99.1 FLEET STATUS REPORT Atwood Oceanics, Inc. And Subsidiaries Fleet Status Report As of December 2, 2013 Rig Name Rated Water Depth Location Customer Estimated Contract End Date Estimated Contract Day Rate Additional Comments ULTRA-DEEPWATER ATWOOD ADVANTAGE 12,000’ Under construction in South Korea. Delivery expected in mid December 2013. Eastern Mediterranean Sea NOBLE ENERGY INC. (“NOBLE”) March 2017 (36 months) Upon delivery from the shipyard, the rig will commence an approximate 90 day mobilization at a day rate of approximately $409,000. Day rate subject to change due to cost escalation provisions in the contract. ATWOOD ACHIEVER 12,000’ Under construction in South Korea scheduled for delivery in June 2014. Multiple countries, to commence in Morocco KOSMOS ENERGY LTD. September 2017 (36 months) (day rate will be grossed up for all applicable taxes, approximately $660,000 in Morocco) Upon delivery from the shipyard, the rig will commence mobilizationat a day rate of approximately $417,000 with a scheduled arrival in September 2014. Day rate subject to change due to cost escalation and tax reimbursement provisions in the contract. ATWOOD ADMIRAL 12,000’ Under construction in South Korea scheduled for delivery in March 2015. AVAILABLE N/A ATWOOD ARCHER 12,000’ Under construction in South Korea scheduled for delivery in December 2015. AVAILABLE N/A ATWOOD CONDOR 10,000’ U.S. Gulf Of Mexico SHELL OFFSHORE INC. November 2016 (Fixed term) Day rate subject to change due to cost escalation provisions in the contract. ATWOOD OSPREY 8,200’ Australia CHEVRON AUSTRALIA PTY. LTD. May 2017 (Fixed term) Approximately $490,000 through May 2014/ approximately $470,000 thereafter Day rate subject to change due to cost escalation and currency exchange provisions in the contract. DEEPWATER SEMISUBMERSIBLES ATWOOD EAGLE 5,000’ Australia WOODSIDE ENERGY LTD. (“WOODSIDE”)/ APACHE ENERGY LTD. (“APACHE”) June 2014 (Fixed term) Approximately $436,000 WOODSIDE/ $385,000APACHE Anticipated order of remaining drilling program is: WOODSIDE (2 wells) and APACHE (remainder of term). Day rate subject to change due to cost escalation and currency exchange provisions in the contract. Australia WOODSIDE June 2016 (24 months) Approximately $460,000 Day rate subject to change due to cost escalation and currency exchange provisions in the contract. ATWOOD FALCON 5,000’ Australia APACHE November 2014 (Fixed term) Approximately $385,000 Day rate subject to change due to cost escalation and currency exchange provisions in the contract. The rig is expected to incur approximately 15 zero rate days for regulatory inspections commencing in December 2013. ATWOOD HUNTER 5,000’ Equatorial Guinea NOBLE Mid December 2013 (Fixed term) $435,000 (through November) / $513,000 (thereafter) The rig will incur approximately 110 zero rate days for planned maintenance and regulatory inspections immediately following the completion of this contract. Equatorial Guinea GUINEA ECUATORIAL DE PETROLEOS (“GEPetrol”) July 2014 (3 wells) The contract provides an option for one well at the contracted rate with an estimated duration of 30 days. This drilling program has been postponed subsequent to the shipyard period due to a customer delay. JACK-UPS ATWOOD MAKO 400’ Thailand SALAMANDER ENERGY (BUALUANG)LIMITED September 2014 (Fixed term) ATWOOD MANTA 400’ Malaysia/Thailand CEC INTERNATIONAL, LTD. (“CEC”) December 2015 (Fixed term) $174,500 Malaysia / $159,500 Thailand Day rate subject to change due to cost escalation provisions in the contract. ATWOOD ORCA 400’ Thailand MUBADALA PETROLEUM May 2015 (Fixed term) Day rate subject to change due to cost escalation provisions in the contract. ATWOOD BEACON Italy ENI S.p.A. December 2015 (24 months) 135,100 EUR (approximately $185,000 USD) Day rate subject to change due to cost escalation provisions in the contract. ATWOOD AURORA 350’ Cameroon GLENCORE EXPLORATION CAMEROON LTD May 2014 (3 wells remaining) Day rate subject to change due to cost escalation provisions in the contract. The rig could incur approximately 5 zero rate days for regulatory inspections in the second quarter of fiscal year 2014. Cameroon ADDAX PETROLEUM CAMEROON LIMITED May 2015 (12 months) $164,000/ $193,000 (inclusive of Cameroon withholding tax depending on well location) VICKSBURG 300’ Thailand CEC December 2013 (Fixed term) During October, we entered into an agreement to sell the rig.The sale is expected to close when the current drilling program is completed. OTHER ATWOOD SOUTHERN CROSS 2,000’ Malta COLD STACKED N/A SEAHAWK 1,800’ Ghana COLD STACKED N/A During November, we entered into an agreement to sell the rig.
